     CASE 0:19-cv-01254-DWF-DTS Document 27 Filed 08/12/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Verdell F.B.,                                             Civil No. 19-1254 (DWF/DTS)

                      Plaintiff,

v.                                                                               ORDER

Andrew W. Saul,
Commissioner of Social Security,

                      Defendant.


      The above matter comes before the Court upon United States Magistrate Judge

David T. Schultz’s Report and Recommendation dated July 20, 2020. (Doc. No. 25.) No

objections have been filed to that Report and Recommendation in the time period

permitted.1 The factual background is clearly and precisely set forth in the Report and

Recommendation and is incorporated by reference. Based on the Report and

Recommendation of the Magistrate Judge and upon all the files, records, and proceedings

herein, the Court now makes and enters the following:

                                         ORDER

      1.        Magistrate Judge Schultz’s Report and Recommendation dated July 20,

2020 (Doc. No. [25]) is ADOPTED.

      2.        Plaintiff Verdell F.B.’s Motion for Summary Judgment (Doc. No. [16]) is

DENIED.


1
      Defendant filed a non-objection response requesting that the Court adopt the
Report and Recommendation. (Doc. No. 26.)
     CASE 0:19-cv-01254-DWF-DTS Document 27 Filed 08/12/20 Page 2 of 2




       3.     The Commissioner’s Motion for Summary Judgment (Doc. No. [21]) is

GRANTED.

       4.     The Court affirms the Commissioner’s final decision and DISMISSES

Plaintiff’s appeal.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: August 12, 2020                 s/Donovan W. Frank
                                       DONOVAN W. FRANK
                                       United States District Judge




                                         2
